department of the treasury internal_revenue_service washington d c date cc intl br5 tl-n-5003-97 number release date uilc memorandum for from internal_revenue_service national_office field_service_advice attention jeffrey l dorfman chief cc intl br5 subject taxpayer this field_service_advice responds to our telephone conversation of date c field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer taxpayer sub q company promoter promoter lp promoter sub promoter a promoter b promoter c promoter d promoter e-1 promoter e-2 promoter e-3 promoter f_r company l individual k family h individual j individual g individual f individual amount z x tax amount y amount x amount w amount u m group date a date b date c date d date e date f date g year year year issue whether i r c ' applies to a lease-stripping transaction where the parties to the transaction some of which are related by overlapping ownership act pursuant to a common plan to distort the taxable_income of one of the parties to the transaction thereby satisfying the control requirement of i r c ' conclusion sec_482 may apply to the lease-stripping transaction involving taxpayer the atransaction because the parties to the transaction acted pursuant to a common plan to shift income and deductions artificially and to assist taxpayer in the evasion of taxes sec_482's application should be done in conjunction with other analyses discussed to-date such as sham facts pursuant to our telephone conversation of date c below is the brief discussion you requested of sec_482 and its application to the transaction accordingly pursuant to the desired abbreviated format we rely on the facts outlined in your date a and date b memoranda to the assistant chief_counsel field service and will not repeat them in this memorandum law and analysis a sec_482 -- generally sec_482 provides the following in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions between or among such organizations if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations emphasis added thus in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests as there is no common ownership among the participants to the transaction other than taxpayer s ownership of taxpayer sub promoter s ownership of promoter sub and promoter b s ownership of promoter f apromoter f the primary question under sec_482 becomes whether any of the participants particularly taxpayer sub and promoter lp are controlled by the same interests b legal standard for control the sec_482 regulations define control ato include any kind of control direct or indirect whether legally enforceable and however exercisable or exercised treas reg ' a 1968_1_cb_218 treas reg ' 482-1t g 1993_1_cb_90 treas reg ' i 1994_2_cb_93 see also 1_bta_624 acq 1925_1_cb_2 a c ontrol not arising or flowing from legally enforceable means may be just as effective in evading taxation as if found on the most formal and readily enforceable legal instrument the regulations also state that a i t is the reality of control that is decisive rather than a rigid focus on record ownership of the entities at issue id accord 42_tc_114 aff d 358_f2d_342 6th cir cert_denied 385_us_899 17_tc_231 aff d 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 revrul_65_142 1965_1_cb_223 372_f2d_415 4th cir aff g tcmemo_1966_015 cert_denied 389_us_841 moreover the regulations provide that a apresumption of control arises if income or deductions have been arbitrarily shifted treas reg ' a see 598_f2d_1382 5th cir rev g a f t r 2d ria n d tex holding that based on treas reg ' a the service properly argued that proof of income_shifting between two corporations establishes a presumption of common_control accord 294_f2d_82 5th cir aff g 32_tc_390 acq 1959_2_cb_4 referring to reg ' the and regulations also contain this presumption and add that control may exist as a result of the actions of atwo or more taxpayers acting in concert with a common goal or purpose treas reg ' 482-1t g treas reg ' i accord dhl corp v commissioner tcmemo_1998_461 a w hen the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled in determining whether the control requirement under the regulations is satisfied thus under the regulations joint legal ownership or overlapping ownership is not required for the taxable years at issue are year year and year accordingly there are three sets of sec_482 regulations that potentially apply to the years at issue the regulations apply to taxable years beginning on or before date the regulations apply to taxable years beginning after date and the regulations apply to taxable years beginning after date unless an election is made to apply them to all prior open years treas reg ' 482-1t h treas reg ' j we are uncertain whether taxpayer is a calendar or fiscal_year taxpayer or whether an election to apply the regulations retroactively has been made consequently we will distinguish between the regulations by referring to their year of promulgation in parenthesis when each set of regulations is referred to unrelated corporations to come within the purview of sec_482 if income_or_deduction shifting is present or if there is common goal to shift income or deductions but see 5_tc_558 acq c b acq withdrawn and substituted for nonacq revrul_65_142 1965_1_cb_223 54_tc_912 rev d in relevant part 453_f2d_1144 2nd cir cert_denied 407_us_934 reh g denied 409_us_899 nonacq 1975_2_cb_3 nonacquiescence relates to tax_court opinion only as the second circuit adopted an interpretation of control that is consistent with and sec_482 regulations where the service seeks to establish common_control due to the presence of an artificial shifting_of_income and deductions it is the service s burden to prove the applicability of sec_482 by establishing a shifting_of_income and deductions dallas ceramic tile co pincite we believe that this burden is met by the astripping of income from the leases to promoter lp an entity whose general_partner is exempt from u s tax and the reporting of the deductions relating to that income by taxpayer sub see notice_95_53 1995_2_cb_334 a t he parties to a stripping transaction are controlled by the same interests because among other factors they act in concert with a common goal of arbitrarily shifting income and deductions between a transferor and a transferee c legal standard for asame interests if control is found to exist the service may allocate income and deductions among members of the acontrolled group treas reg ' b treas reg ' 1t a treas reg ' a a controlled_group or controlled_taxpayer is defined to mean the entities owned or controlled by the asame interests and includes the taxpayer that owns or controls other taxpayers treas reg ' a treas reg 1t treas reg i unlike the term acontrol the phrase asame interests is not defined in the sec_482 regulations case law as well as the legislative_history of sec_482 provide guidance however sec_482 was enacted to prevent the artificial shifting_of_income between controlled taxpayers to avoid federal taxes and thereby amilk a taxable entity ie placing deductions in one entity and income related to those deductions in another entity 598_f2d_1375 5th cir citing h rept no 70th cong 1st sess c b part s rept no 70th cong 1st sess c b part see also h rept no and s rept no 67th cong 1st sess in using the term same interests congress intended to include more than the same persons or the same individuals brittingham pincite 366_f2d_890 5th cir aff g 43_tc_540 cert_denied 386_us_1016 2_bta_229 see also lxi-part cong rec statement of sen king referring to the asame forces controlling a number of corporations different persons with a common goal or purpose for artificially shifting income can constitute the same interests for the purposes of the statute south texas rice warehouse pincite see also brittingham pincite citing ach t c pincite the phrase asame interests should not be narrowly construed to frustrate the intent of sec_482 appeal of rishell phonograph co pincite aif the same interests was intended to mean only the same persons it would have been easy for congress by using the latter term to have avoided all ambiguity accord grenada indus supra thus it is not necessary that the same person or persons own or control each controlled business before sec_482 can be applied but there must be a common design for the shifting_of_income in order for different entities to constitute the same interests indeed this definition of same interest is identical to the definition of control and the presumption relating thereto in the regulations and case law thus if there is a common design for shifting income or deductions then the requirements for control and same interests will be met see hall v commissioner supra t c pincite an arbitrary shifting_of_income coupled with the ability to direct the actions of an entity establishes control for the purposes of sec_482 -- whether or not ownership exists d control by the same interests in the taxpayer transaction based on the facts discussed in your date a and date b memoranda we believe the parties to the transaction most likely acted pursuant to a common plan to shift income and deductions in such a manner that was beneficial to each participant in the transaction taxpayer stood to receive a ten-fold deduction for every dollar of its amount z investment in the transaction these significant tax benefits were to be realized only if each party to the transaction performed their pre-designed role q company was able to avoid the adverse x tax consequences of owning the equipment on date d and receive amount y and amount x payments from promoter lp for entering into the transaction m group am group received amount w for executing partnership documents related to the transaction or other lease-stripping transactions of promoter promoter the tax_shelter promoter its alter-ego entities promoter lp promoter a promoter f promoter c promoter d promoter e-1 promoter e-2 and promoter e- and its owners l individual and the k family received substantial fees for arranging the transaction facts that suggest that the foregoing entities were alter-egos of promoter include inter alia s s s promoter f promoter d and promoter share the same mailing address f individual a vice-president and shareholder in promoter a was also a consultant and acting president of promoter in year the sharing of personnel such as h individual j individual and g individual by and overlapping ownership possessed by the foregoing individuals l individual and the k family of promoter lp promoter promoter a promoter c promoter f and the several promoter e entities we have not reviewed the promotional materials relating to the transaction however based on the close proximity in time between a the q company - promoter lp sale-leaseback date d b the promoter lp - promoter f sale-leaseback date e c the promoter lp - promoter a assignment assumption transaction date f and d the promoter lp - taxpayer sub sec_351 transaction date g the circular cash flows between the parties to the transaction the overlapping ownership and control of the entities owned or controlled directly and indirectly by the k family and or l individual and the other factors discussed in your memoranda we believe it is likely that each of the parties to the transaction acted pursuant to a common plan to shift deductions to taxpayer without the corresponding income inclusion that was diverted to promoter lp and its tax-exempt limited_partner consequently sec_482's application to the transaction is appropriate and income and deductions may be allocated between the members of the controlled_group which includes all parties to the transaction that acted pursuant to the common plan e sec_482's ap plication to the transaction -- in general generally we have considered applying sec_482 to lease-stripping transactions under three alternative analyses the application of these three analyses to a lease-stripping transaction however does not preclude the application of other theories such as sham and step transaction to the lease-stripping transaction sec_482 analyses should be applied in conjunction with these other theories because sec_482 applies whether or not a transaction is a sham or otherwise colorable where a transaction is merely a device to shift income or deductions treas reg ' c treas reg ' 482-1t d i treas reg ' f i 88_tc_252 economic_substance under the first sec_482 analysis the economic_substance of a transaction subject_to sec_482 is analyzed by focusing on the parties actual conduct the economic risks purported transferred and whether from a business perspective the transaction makes objective business sense or under the language of some cases would have been entered into by a ahard-headed business person see treas reg ' d treas reg ' 482-1t d treas reg ' d ii b where the economic_substance of a transaction is inconsistent with the parties purported characterization the service may disregard the contractual terms underlying the transaction and treat the transaction consistent with its economic_substance this treatment may result in a denial of deductions arising from the transaction at issue see eg b forman supra f 2d pincite medieval attractions n v v commissioner tcmemo_1996_455 ria royalty payments to a related foreign_entity that was not the owner or developer of an intangible were disallowed as deductions the payments had no economic_substance under sec_482 because the foreign_entity was not the creator developer or in substance have the ability to transfer the intangibles concerning the economic_substance inquiry in the transaction several points suggest that the substance of the transaction is other than its purported characterization first q company assigned its right to receive rental payments from the unrelated lessees during the initial and renewal lease terms to its q company s senior and junior financiers respectively q company s financing obligations to the senior financiers were equal to the amount of rent that was due during the initial lease_term similarly promoter lp assigned its right to receive rental payments from the unrelated lessees to q company finally only after the senior and junior financiers were repaid and q company was reimbursed for its re-marketing expenses would promoter lp begin to recoup the amount_paid for the equipment amount x plus another payment of amount y thus promoter lp wa sec_2 453_f2d_1144 2nd cir sec_482 may overlap with sec_162 and result in the denial of deductions where the lack of arm s length dealings results in payments between parties with a aclose relationship in an attempt to avoid taxes assured that it would have a loss on the transaction unless the residual_value of the equipment was that which it was estimated to be by r company the same may be said for promoter f as it was putatively to assume promoter lp s position vis-á-vis q company based on r company s involvement in other lease-stripping transactions it may be the case that this estimate will prove to be substantially overvalued and that the treatment of the q company - promoter lp and promoter lp - promoter f transactions as sale-leaseback transactions is inappropriate additionally the economic_substance of the various steps comprising the transaction must also be considered relevant factors include inter alia whether the ostensible dollar_figure million gain of promoter lp on the sale of the equipment to promoter f was paid to m group whether for state law purposes the registrations of the security interests of the third-party creditors were changed to reflect the sale-lease back transactions whether promoter lp and other entities claimed depreciation_deductions for the period they held title to the equipment whether the third-party leases permitted the sale of the equipment without the prior consent of the lessees and whether such consent was obtained whether the dividends on preferred_stock issued to promoter lp by taxpayer sub were ever paid pursuant to the stated schedule and whether the amount u that promoter f received from promoter d was ever repaid if a review of these and the other facts of the transaction suggest that the substance of the transaction is other than its stated form the service may disregard the contractual terms comprising the transaction and treat the transaction in accordance with its substance under sec_482 if the substance reveals that the transaction would not have been entered into by persons acting at arm s length or by ahard-headed business persons then taxpayer sub s deductions arising from the transaction may be denied see medieval attractions n v supra b forman supra sec_482's role in nonrecognition transactions the second sec_482 analysis that may be applied to the transaction relates to sec_482's role in nonrecognition transactions such as sec_351 transactions specifically sec_482 may apply in nonrecognition transactions to allocate income and deductions attributable to an entity s disposition of built-in-loss and gain property which it acquired in a nonrecognition_transaction to the contributing shareholder or partner see treas reg ' d treas reg ' 482-1t d iii treas reg ' f iii 137_f2d_600 3rd cir aff g 46_bta_562 cert_denied 320_us_794 643_f2d_747 cl_ct on remand cl_ct aff'd without opinion 732_f2d_168 fed cir 556_f2d_889 8th cir aff'g a f t r 2d d minn 811_f2d_543 10th cir aff'g 82_tc_830 80_tc_34 aff'd in relevant part 756_f2d_1430 9th cir cert_denied 474_us_1055 see also 84_tc_996 aff'd in part rev'd in part 856_f2d_855 7th cir restricting sec_482's application to nonrecognition transactions in cases of tax_avoidance in the lease-stripping context this analysis applies by likening the contribution in a nonrecognition_transaction of the obligation to pay rent after the income has been stripped-off to a contribution of built-in-loss property this is because once the income is stripped off and the obligation to pay rent remains the combined right to receive tax-free rent and the obligation to pay deductible rent will generate a tax loss this is in spite of the fact that the transferee in the nonrecognition_transaction will pay little if any out-of- pocket cash because the tax-free inflows of rent will offset the deductible outflows accordingly if a tax_avoidance motive is present which is often the case in lease-stripping transactions it is appropriate to allocate the built-in_loss to the tax exempt contributing shareholder and prevent the evasion of taxes by the ainvestor on the facts relating to the transaction the sale-leaseback transaction between promoter lp and promoter f effectively converted future rental payments into an interest- bearing note when this note is considered in conjunction with taxpayer sub s assumption of promoter lp s obligation to pay rent to promoter f the net effect is akin to a contribution of built-in_loss_property by promoter lp to taxpayer sub the tax loss was assured by taxpayer sub s receipt of a section-362 a -transferred basis in promoter f s note thus the repayment of principal by promoter f to taxpayer sub -- which accounted for the vast majority of payments to taxpayer sub -- was a tax-free recovery_of basis while taxpayer sub was able to take substantial tax deductions for the deemed payment of rent to promoter f importantly these deductions were realized without taxpayer sub having to make cash disbursements as the payment streams on the promoter f note and the promoter f lease offset taxpayer sub also apparently accrued a nominal amount of interest_income because there appears to have been a tax-avoidance purpose underlying the sec_351 transaction between taxpayer sub and promoter lp the built-in_loss ie the rental deductions attributable to the combined effect of the promoter f note and the promoter f lease may be allocated to promoter lp this has the result of allocating the rental deductions of taxpayer sub arising from the promoter f lease to promoter lp a pass-through entity substantially_all of whose interests are owned by persons not subject_to the united_states taxing jurisdiction clear_reflection_of_income prevent the evasion of taxes the third theory under which a lease-stripping transaction may be analyzed relates to the service s ability to allocate income and deductions in order to clearly reflect income and or prevent the evasion of taxes i r c ' treas reg ' d treas reg ' 482-1t a treas reg ' a specifically lease-stripping transactions are often effected by a creating an artificial separation of the rental income from the associated deductions by accelerating the rental income in the hands of an entity not subject_to the u s s taxing jurisdiction and b by placing the deductions associated with the rental income in an entity subject_to u s tax see notice_95_53 in such an instance the service may prevent this artificial shifting_of_income and deductions by a allocating the rental deductions from u s taxpayer to the tax-exempt_entity or b allocating the rental income from tax-exempt_entity to the u s taxpayer see eg 372_f2d_415 4th cir aff g tcmemo_1966_015 cert_denied 389_us_841 361_f2d_607 4th cir aff g sub nom 240_fsupp_378 e d n c 198_f2d_214 2nd cir rev g 16_tc_882 cert_denied 344_us_874 305_f2d_681 9th cir 196_f2d_1006 2nd cir cert_denied 344_us_835 such an allocation would match the income and the deductions associated with the income and thereby constitute a clearer reflection of income than that which is represented by a lease- stripping transaction concomitantly in the lease-stripping context the evasion of taxes is prevented application of this sec_482 analysis to the taxpayer sub - promoter lp sec_351 transaction could result in an allocation from taxpayer sub to promoter lp of the income and deductions attributable to the items promoter lp contributed to taxpayer sub ie the promoter f note and the promoter f lease obligations in this manner the second theory under which sec_482 may be applied to lease-stripping transactions sec_482's role in nonrecognition transactions is similar to the third theory the clear_reflection_of_income and tax_evasion standards where the rental deductions are allocated to promoter lp case development hazards and other considerations as indicated above you need to ascertain which sec_482 regulations apply to the years at issue moreover as noted above we have not reviewed the promotional materials relating to the transaction and the accompanying correspondence ----------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- see hall v commissioner supra t c pincite an arbitrary shifting_of_income coupled with the ability to direct the actions of an entity establishes control for the purposes of sec_482 whether or not ownership exists as a final point once an allocation of income and or deductions is made under sec_482 a secondary allocation must be made to account for the primary allocation see treas reg ' d treas reg ' 482-1t e treas reg ' g a discussion of the appropriate secondary_adjustment s is beyond the scope of this memorandum and we will furnish the appropriate analysis upon request if you have any further questions please call jeffrey l dorfman chief cc intl br5 office of the associate chief_counsel international
